 Case 4:21-mc-00008-MAM Document 3 Filed 06/15/21 Page 1 of 1 PageID #: 10




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION



 In the Matter of a Subpoena Regarding:     No. 4:21-mc-00008

 21-088-04                                  MOTION TO PERMANENTLY
                                            SEAL DOCUMENT




      Regarding Subpoena No.; 2021R00317-001

      The United States hereby moves this Court for an Order permanently

sealing Document 1-1 filed June 7, 2021, the matter involves a possible violation

of 18 U.S.C. §§ 2252, certain activities relating to child pornography. The United

States has concluded its investigation and has determined that no charges will

be submitted to the grand jury in this district for consideration. Because no

charges will be brought, the United States requests that Document 1-1 be

permanently sealed to prevent public disclosure that the e-mail address named

in the document was at one time the subject of an investigation.

      Dated this 15th day of June, 2021.

                                     DENNIS R. HOLMES
                                     Acting United States Attorney



                                     Jeffrey/C. Clapper
                                     Assistant United States Attorney
                                     P.O. Box 2638
                                     Sioux Falls, SD 57101-2638
                                     Telephone: (605)357-2351
                                     Facsimile: (605)330-4410
                                     E-Mail: jeff.cIapper@usdoj.gov
